            Case 5:20-cv-00358-FB Document 1 Filed 03/24/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

PATRICIA A. CRUZ                              §
     Plaintiff,                               §
                                              §
VS.                                           §       CIVIL ACTION NO. 20-cv-00358
                                              §
GABRIELA GUERRA BARRERA,                      §
D/B/A TRANSPORTES GOGUE, AND                  §
OSCAR OLVEDA RIVERA                           §
      Defendants.                             §

                          PLAINTIFF’S ORIGINAL COMPLAINT

       TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES PATRICIA A. CRUZ, Plaintiff herein, complaining of GABRIELA

GUERRA BARRERA, D/B/A TRANSPORTES GOGUE, and OSCAR OLVEDA RIVERA,

Defendants herein, and would show the Court as follows:

                                            PARTIES

       1.      Plaintiff, PATRICIA A. CRUZ, an individual and citizen of the State of Texas

and resides in Eagle Pass, Maverick County, Texas.

       2.      Defendant, GABRIELA GUERRA BARRERA, D/B/A TRANSPORTES

GOGUE, (hereinafter referred to as Defendant GOGUE), is a foreign company doing business in

the State of Texas. This Defendant has sought and received authority to operate commercial motor

vehicles on the roadways of the State of Texas. As an extension of that authority, this Defendant

has consented to personal jurisdiction by United States courts for suits arising out of the operation

of commercial motor vehicles. Consequently, and pursuant to federal rule, specifically §§13303(a)

and 13304(a) of the ICC Termination Act of 1995, this Defendant has designated a resident of the

state of Texas as a registered agent to receive and accept service of legal process in its name. As
            Case 5:20-cv-00358-FB Document 1 Filed 03/24/20 Page 2 of 6




such, this Defendant may be served with process by personally serving its agent for service of

process, Lesuia A. Ramos, 1699 E. Main Street, Suite 16, Eagle Pass, Texas 78852.

Alternatively, by virtue of the fact that this suit stems from the operation of a motor vehicle on the

public roads of Texas, as more particularly described below, this Defendant has appointed the

Chairman of the State Highway and Public Transportation Commission as its agent and whom

citation may be served in accordance with §17.062 and 17.063 of Texas Civil Practice and

Remedies Code. Therefore, this Defendant may be served with process in accordance with

§17.062(a), of the Texas Civil Practice and Remedies Code by serving a copy of the summons and

complaint by certified mail, return receipt requested, to the Chairman of Texas Transportation

Commission, Mr. J. Bruce Bugg, Jr., at the Texas Department of Transportation, 125 E. 11th Street,

Austin, Texas 78701, who will in turn forward a copy of the summons and complaint by certified

mail, return receipt requested, to Defendant GOGUE’S place of business at Estatuto Juridico No.

101, FSTSE, Piedras Negras, Coahuila, Mexico 26068.

       3.      Defendant, OSCAR OLVEDA RIVERA, (hereinafter referred to as Defendant

RIVERA), is an individual and citizen of the Republic of Mexico, in the state of Coahuila. This

Defendant may be served with process in accordance with §17.062(a), of the Texas Civil Practice

and Remedies Code by serving a copy of the summons and complaint by certified mail, return

receipt requested, to the Chairman of the Texas Transportation Commission, Mr. J. Bruce Bugg,

Jr., at the Texas Department of Transportation, 125 E. 11th Street, Austin, Texas 78701, who will

in turn forward a copy of the summons and complaint by certified or registered mail, return receipt

requested, to Defendant RIVERA’S place of employment at Estatuto Juridico No. 101, FSTSE,

Piedras Negras, Coahuila, Mexico 26068.
             Case 5:20-cv-00358-FB Document 1 Filed 03/24/20 Page 3 of 6




                                          JURISDICTION

        4.      The Court has jurisdiction over this lawsuit pursuant to 28 U.S.C. §1332(a)(2)

because Plaintiff is a citizen of the State of Texas and Defendants are citizens of a foreign state,

and the amount in controversy exceeds Seventy-Five Thousand Dollars ($75,000.00), excluding

interest and costs. Specifically, Plaintiff is a citizen of the State of Texas. Defendant GOGUE is

a company formed under the laws of Mexico and doing business in the State of Texas. Defendant

RIVERA is a citizen of the Republic of Mexico.

                                               VENUE

        5.      Venue is proper in this district because it is the district in which a substantial part

of the events or omissions giving rise to the claims occurred. See 28 U.S.C. § 1391(b). This claim

arises out of a motor vehicle collision occurring on December 17, 2018 in Eagle Pass, Maverick

County, Texas.

                                                FACTS

        6.      Plaintiff PATRICIA A. CRUZ would show the Court that on or about December

17, 2018, she was driving a 1993 Chevrolet Silverado pick-up truck and was stopped at a red traffic

light facing eastbound on the turning lane of El Indio Highway at the intersection with S. Veterans

Boulevard. Defendant RIVERA, operating a 1992 white Freightliner tractor and towing a 1996

black trailer, was traveling behind Plaintiff’s vehicle. On said date, Defendant RIVERA failed to

maintain an assured clear distance between the tractor trailer combination he was operating and

the Plaintiff’s vehicle and thus struck the rear of Plaintiff’s pick-up truck. As a result of the impact,

Plaintiff PATRICIA A. CRUZ suffered injuries to her abdomen, neck, low back, and head.
            Case 5:20-cv-00358-FB Document 1 Filed 03/24/20 Page 4 of 6




                         NEGLIGENCE OF DEFENDANT RIVERA

       7.      In causing the collision of the vehicles involved, Defendant RIVERA was guilty

of various acts or omissions which constitute negligence as enumerated below, each of which

constitutes a proximate cause of Plaintiff’s injuries and damages, to wit:

       a.      In failing to keep a proper lookout for other traffic as a reasonable and
               prudent person would have done under the same or similar circumstances;

       b.      In failing to safely operate the vehicle he was driving while in the course
               and scope of his employment as a reasonable and prudent person would
               have done under the same or similar circumstances;

       c.      In failing to maintain proper control of his vehicle as a reasonable and
               prudent person would have done under the same or similar circumstances;

       d.      In failing to timely apply the brakes to the vehicle he was operating in order
               to avoid the collision in question;

       e.      In failing to take proper evasive action in order to avoid said collision;

       f.      In failing to control the speed of his vehicle as a reasonable and prudent
               person would have done; and

       g.      In failing to maintain an assured clear distance between his vehicle and the
               Plaintiff’s vehicle in violation of Texas Transportation Code § 545.062.

       8.      Plaintiff would show that each of the foregoing acts and/or omissions was a separate

and distinct act of negligence and each was a direct and proximate cause of the injuries and

damages suffered by the Plaintiff as described herein below.

                                  RESPONDEAT SUPERIOR

       9.      At the time of the collision described above, Defendant RIVERA was the agent,

servant, and/or employee of Defendant GOGUE, and was acting within the course and scope of

his employment as agent, servant and/or employee of Defendant GOGUE. Defendant RIVERA

was operating the 1992 Freightliner tractor truck and trailer combination on the public streets and

highways of the State of Texas in furtherance of Defendant, GOGUE’S business. Defendant
             Case 5:20-cv-00358-FB Document 1 Filed 03/24/20 Page 5 of 6




RIVERA was operating the 1992 Freightliner tractor truck and trailer combination with the

knowledge, and consent of Defendant GOGUE. Therefore, Defendant GOGUE is liable under

the doctrine of Respondeat Superior.

                                            DAMAGES

       10.     Plaintiff PATRICIA A. CRUZ, would show that as a direct and proximate cause

of the aforesaid negligence of the above named Defendants, she sustained injuries to her abdomen,

neck, low back, and head, and she has suffered physical pain and mental anguish in the past and

in all reasonable probability will continue to so suffer in the future; she has suffered physical

impairment in the past and in all reasonable probability will continue to so suffer in the future; she

has suffered impairment to her earning capacity in the past and in all reasonable probability will

continue to suffer a loss of wage earning capacity in the future. Plaintiff PATRICIA A. CRUZ

has incurred reasonable and necessary medical expenses for the proper treatment of her injuries in

the past and in all reasonable probability will continue to incur medical expenses in the future.

                                         JURY DEMAND

       11.     The Plaintiff demands a jury trial on all issues which may be tried to a jury.

                                             PRAYER

       12.     Premises considered, the Plaintiff asks that the Defendants be cited to appear and

answer and that, upon final trial, the court enter judgment against the Defendants for Plaintiff’s

actual damages in the amount of Six Hundred and Seventy Five Thousand Dollars ($675,000.00),

pre-judgement and post-judgement interest, for costs of court and for such other and further relief,

both general and special, at law and in equity, to which the Plaintiff may be justly entitled.
Case 5:20-cv-00358-FB Document 1 Filed 03/24/20 Page 6 of 6




                                Respectfully submitted,

                                KNICKERBOCKER, HEREDIA,
                                SALINAS & SALINAS, P.C.
                                468 Main Street
                                Eagle Pass, Texas 78852
                                Telephone No.: 830/773-9228
                                Telecopier No.: 830/773-2582
                                chlaw75@yahoo.com


                                By: /s/ Claudio Heredia
                                       Claudio Heredia
                                       State Bar No. 09505300

                                ATTORNEYS FOR PLAINTIFF
